Title: To John Adams from Peter Thatcher Vose, 24 December 1821
From: Vose, Peter Thatcher
To: Adams, John


				
					Most Honourable & Venerable Sir,
					Quincy Decr 24th. 1821.
				
				Allow me in the name of the Author of the Map of the United States, & Territories, with the contiguous British & Spanish Possessions in North America, for 1820.—to Present You with this Copy.And permit me to mingle my sensation of pleasure & pride, while performing this duty, in tendering to you this testimony of respect & esteem, for your renowned & emminent Services & toils for your Countrys good; and if any thing could give zest, to this Single act of My life, it would be in retracing the active Scenes of Youthfull days.* while approximating yours,— “blest abode”! two Centuries & one year only, have passed since the landing on yonder Rock, of the virtuous Pilgrims—driven by stern oppression from their Native land, to this then inhospitable Shore, in cold December dreary month.—And to One: who has been during all most the past Century an eye & ear Witness, & conspicuous Actor on the great Drama, & Scenes that have Since intervened to transform US. to a Nation. with what pleasure & Satisfaction, will this Civilian—Statesman, Philosopher, & Sage, “who is happy—Nature to explore,” Survey, in his retired moments (as is beleived), this faithfull, deleniation, but faint Picture, of Our beloved Country? embracing all the variety of Soil & Climate, within the temperate zone from 25. to 50. N. Latd. and from the St. Croix to the Pacific Ocean with the most extensive & innumerable, Rivers & Streams rolling in constant Succession, to the ‘great Deep,’ ‘the common highway of Nations,’ passing in review the rapid Strides in population & civilization the fertile & highly cultivated fields, Villiages, Towns & Cities, with all the conveniences, elegances, and—embelishments, of life.—The progress of the Arts & Sciences, the Agricultural, commercial, mecanical & manufacturing improvements, Spoke into existence as it were in a moment, within your own recollection, Observation & experience.—with a Goverment founded on the “equall rights of Man,” and best calculated (if faithfully administerd) to secure all the important blessings of Civilized Society.—than whom NO, One Man, contributed more than yourself, to establish & perpetuate, and in perfect harmony & accordance with Our Washington! with what complacency & self Satisfaction, while in life, do you review the past, the present, & look forward to the future? to the Greatness & happiness of Millions yet unborn, in this our highly favourd land by these “Our Fathers GOD!”Peace to this blest abode!Where dwells our Adams, His Countrys most revered & venerable Sage!—“First to assert his Countrys cause,”Protector of her liberty & laws.”Accept the unfeined admiration / gratitude & veneration, & Prayers / for a happy Continuance of life & health / Till it shall please the great Author, of / all Worlds, & beings to give you a more / perfect view of His Wonderfull Works, in / His Mantions of  rest; & where / Kindred Spirits Shall enjoy eternal / felicity.
				
					Peter Thatcher Vose
				
				
					PS. The Person who has the honor to now make this first & perhaps the last communication to you, Sir—has not been & idle or indiferent Spectator, of your emminent & distinguished services for more than 30 years past & tho for more than 40 years absent from his Native Town still cherishs a fond remembrance, & if kindred earth may be allied to Birth & Worth, is proud of the honour of so near affinity as that of a Miltonian*
				
			